Citation Nr: 1444759	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether J.V.M. should be established as the Veteran's dependent parent for VA compensation purposes, to include the apportionment of the Veteran's VA compensation benefits during his period of incarceration from June 15, 2005 to March 3, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the April 2010 decision the RO denied the Veteran's claim to establish his mother as his dependent parent and her apportionment of his VA compensation benefits during his incarceration.  

In February 2013 the Veteran withdrew his request for a Board hearing.  

The Virtual VA paperless claims processing system includes the representative's April 2014 brief and a June 2014 VA letter documenting that the Veteran was released from incarceration on March 13, 2014.  Virtual VA also include a Statement of the Case dated in January 2014, which shows that the Committee on Waivers and Compromises denied the Veteran's waiver request for incarceration.  The Board notes that the Veteran did not file a Form 9 appeal on this issue and it is not in appellate status.  The Veterans Benefits Management System does not include any documents.    


FINDINGS OF FACT

1. J.V.M. is the Veteran's mother.  

2. The evidence establishes the dependency of J.V.M. on the Veteran.


CONCLUSIONS OF LAW

1. The criteria for the grant of additional compensation for the Veteran's dependent parent, J.V.M., have been met.  38 U.S.C.A. § 102(a) (West 2002) ; 38 C.F.R. § 3.250 (2013).

2. The criteria for apportionment to J.V.M. of the Veteran's VA benefits during his period of incarceration from June 15, 2005 to March 3, 2014 have been met.  38 U.S.C.A. §§ 5307, 5313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.450, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the fully favorable disposition below, further discussion of compliance with the VCAA is not necessary.

Analysis

The statutory authority for apportionment of VA compensation or pension, as in a case such as this appeal, is found at 38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. § 3.450.  

Any person who is entitled to VA compensation and who is incarcerated in a Federal, State or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313(a)(1)(A); 38 C.F.R. § 3.665(a), (d).  However, all or any part of the compensation not paid to a veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions provided under 38 U.S.C.A. 
§ 5307.  38 U.S.C.A. § 5313(b)(1) .

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

The provisions of 38 C.F.R. § 3.250 govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together: (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1). 

Where the income exceeds the monthly amounts stated in paragraph (a)(1) of this section, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of this section.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2) .

Dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b). 

The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(1).

The Veteran has been receiving a total disability rating for compensation based on individual unemployability since June 25, 2003.  He was incarcerated from June 15, 2005 to March 3, 2014 for a felony conviction.  He claims that his mother is his dependent parent.  

The record shows that J.V.M. is the Veteran's mother and a parental relationship has been established.  The next question presented is whether J.V.M. may be deemed a "dependent" for VA purposes.

In support of the claim, the Veteran's mother in February 2010 submitted VA Form 21-509, Statement of Dependency of Parents.  She indicated that the Veteran's father was deceased and she provided the following information regarding her net worth, income, and expenses.  She had $23 as her next worth and $1162.00 in Social Security income per month.  She reported $989.00 per year in maintenance expenses, $120.00 per month for medication, $400.00 per month in rent, $300.00 per month in groceries, and $125.00 per month in doctor visits.  A March 2010 income expense worksheet listed J.V.M.'s reported expenses as $1027.00.   

The Board finds that J.V.M. in May 2010 under reported her expenses and the February 2010 VA Form 21-509 is inadequate on its face.  First, J.V.M. left the line for utilities blank.  Second, she did not provide information regarding her basic transportation costs to include whether she paid a personal vehicle tax.  Third, she provided no information on her clothing expenses.  Lastly, J.V.M.'s reported monthly expenses for food and medicine are lower than a reasonable person would consider accurate or adequate.

Further, in the May 2010 notice of disagreement the Veteran explained that his mother's expenses varied and amounted to over $1800.  In addition to the expenses that J.V.M. reported, the Veteran added $60 per month in yard care, periodic car insurance payments of $326.00, $38.00 every three months for car maintenance, and additional expenses pertaining to medication and eyeglasses.  

Based on the evidence of record the Board finds that J.V.M. meets the criteria of the Veteran's dependent parent pursuant to 38 C.F.R. § 3.250.  The weight of the evidence supports a finding that J.V.M.'s monthly expenses for reasonable maintenance significantly exceed her monthly income.  

In light of the determination that J.V.M. is the Veteran's dependent parent, she is entitled to an apportionment of the Veteran's VA compensation benefits during his incarceration from June 15, 2005 to March 3, 2014 pursuant to 38 C.F.R. 
§ 3.665(e).


ORDER

Entitlement to an award of additional compensation benefits for a dependent parent, J.V.M., is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 

Apportionment to J.V.M. is granted of the Veteran's withheld compensation benefits during his period of incarceration from June 15, 2005 to March 3, 2014, subject to the laws and regulations governing the disbursement of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


